Loring, J.
The defendant was convicted of practicing medicine in violation of R. L. c. 76, § 8. Her defense was that what *218she did was done by her as a clairvoyant within the last clause of R. L. c. 76, § 9. The Commonwealth introduced evidence that two men called on her for treatment; that while asleep, holding the patient’s hands, she gave advice to the first and told the second the nature of his sickness; and that in both cases she furnished the patients with medicine for which she was paid. The defendant took the stand in her own behalf and testified that she was not learned in diseases or in medicine; that when consulted by a patient she went into a trance and that while in the trance she was told by “occult force” what the matter with the patient was and what remedy to prescribe; and that on coming out of the trance she prescribed what had been revealed to her while she was in it.
The judge instructed the jury “that, although she [the defendant] be a clairvoyant, in her line of practice, she is not within the exception specified in the statute, if, for the cure, prevention or alleviation of any pain, disease or ailment of those seeking treatment from the defendant, she prescribed or directed any drug or medicine, with the expectation of receiving compensation therefor.” To this an exception was taken.
Possibly the word “clairvoyant ” might be interpreted to include one who hears communications made by “occult force” while in a trance. But in the accurate and indeed in the ordinary meaning of the word it is confined to a person who sees, while in a trance, things which by reason of distance or for other reasons are not ordinarily visible. We are of opinion that § 9 of R. L. c. 76, in creating exceptions to the general rule established by § 8 of that act, is to be construed strictly. It follows that the word “clairvoyant” must be construed accurately. So construed, it does not authorize a defendant to prescribe medicines revealed to his hearing by “occult force” while in a trance. The instruction given was right and the entry must be

Exceptions overruled.